Exhibit 99.3 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (unaudited in thousands of Canadian dollars) Notes June 30, 2013 March 31, 2013 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 7 Non-current receivables Investments 6 Deferred tax asset Current assets Inventory Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current assets 7 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 8 Shareholders’ capital 9 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest ) TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 10 Provisions Deferred lease inducements Other non-current financial liabilities 7 Deferred tax liability Current liabilities Trade and other payables Accrued gas payable Deferred revenue Income taxes payable Current portion of long-term debt 10 Provisions Other current financial liabilities 7 Liabilities relating to assets classified as held for sale 5 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 16) See accompanying notes to the interim condensed consolidated financial statements 1. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Notes CONTINUING OPERATIONS SALES 13 $ $ COST OF SALES 12 (b) GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 12 (a) Operating profit before the following ) Finance costs 10 ) ) Change in fair value of derivative instruments 7 ) Proportionate share of loss from joint venture 6 ) ) Other income Income (loss) before income taxes ) Provision for income taxes 11 PROFIT (LOSS) FOR THE PERIOD FROM CONTINUING OPERATIONS $ ) $ DISCONTINUED OPERATIONS Loss for the period from discontinued operations 5 ) ) PROFIT (LOSS) FOR THE PERIOD $ ) $ Attributable to: Shareholders of Just Energy $ ) $ Non-controlling interest ) PROFIT (LOSS) FOR THE PERIOD $ ) $ Earnings (loss) per share from continuing operations 14 Basic $ ) $ Diluted $ ) $ Earnings (loss) per share available to shareholders Basic $ ) $ Diluted $ ) $ See accompanying notes to the interim condensed consolidated financial statements 2. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Notes Profit (loss) for the period $ ) $ Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: 8 Unrealized gain on translation of foreign operations Amortization of deferred unrealized gain on discontinued hedges, net of income taxes of $401 (2012 - $2,289) ) ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods, net of tax ) Total comprehensive income (loss) for the period, net of tax $ ) $ Total comprehensive income (loss) attributable to: Shareholders of Just Energy $ ) $ Non-controlling interest ) Total comprehensive income (loss) for the period, net of tax $ ) $ See accompanying notes to the interim condensed consolidated financial statements 3. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings (deficit) Accumulated earnings (deficit), beginning of period $ $ ) Profit (loss) for the period, attributable to the shareholders ) Accumulated earnings (deficit), end of period ) DIVIDENDS Dividends, beginning of period ) ) Dividends 15 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 8 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income (loss) ) Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 9 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Dividend reinvestment plan - Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Add:Share-based compensation awards 12 (a) Non-cash deferred share grant distributions 33 43 Less: Share-based awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ ) $ ) Investment by minority shareholder 10 (h) - Foreign exchange impact on non-controlling interest and adjustment to acquisition value 5 Profit (loss) attributable to non-controlling interest ) Balance, end of period $ $ ) TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 4. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30 (unaudited in thousands of Canadian dollars) Net inflow (outflow) of cash related to the following activities Notes OPERATING Income (loss) from continuing operations before income taxes $ ) $ Items not affecting cash Amortization of intangible assets and related supply contracts Amortization of contract initiation costs Amortization of property, plant and equipment Amortization included in cost of sales Share-based compensation 12 (a) Financing charges, non-cash portion Other ) 18 Change in fair value of derivative instruments ) Cash flows used in operating activities of discontinued operations ) ) ) Adjustment required to reflect net cash receipts from gas sales ) Changes in non-cash working capital Income tax paid ) ) Cash inflow from operating activities INVESTING Purchase of property, plant and equipment ) ) Purchase of intangible assets ) ) Receipts from (advances of) long-term receivables ) Contract initiation costs ) ) Cash flows used in investing activities of discontinued operations ) (1 ) Cash outflow from investing activities ) ) FINANCING Dividends paid ) ) Issuance of long-term debt Repayment of long-term debt ) ) Debt issuance costs ) - Investment made by minority shareholder - Cash flows provided by financing activities of discontinued operations Cash inflow (outflow) from financing activities ) Effect of foreign currency translation on cash balances ) ) Net cash inflow (outflow) ) Cash and cash equivalents reclassified to assets held for sale - ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ See accompanying notes to the interim condensed consolidated financial statements 5. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 1.ORGANIZATION Just Energy Group Inc. (“JEGI”, “Just Energy” or the “Company”) is a corporation established under the laws of Canada to hold securities and to distribute the income of its directly or indirectly owned operating subsidiaries and affiliates.The registered office of Just Energy is First Canadian Place, 100 King Street West, Toronto, Ontario, Canada. The interim condensed consolidated financial statements consist of Just Energy and its subsidiaries and affiliates. The interim condensed consolidated financial statements were approved by the Board of Directors on August 8, 2013. 2. OPERATIONS Just Energy’s business involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the U.S. and the United Kingdom, under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Amigo Energy, Tara Energy and Pioneer Energy. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy’s customers offset their exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion.Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen programs. The electricity JustGreen product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The gas JustGreen product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses. Additional green products that allow customers in certain jurisdictions to offset their carbon footprint without purchasing commodity products, can be offered in all states and provinces and are not dependent on energy deregulation. In addition, Just Energy sells and rents high efficiency and tankless water heaters, air conditioners and furnaces to Ontario and Quebec residents through a subsidiary operating under the trade name National Home Services (“NHS”). Just Energy also operates a network marketing division under the trade name Momentis. Just Energy’s subsidiary, Hudson Energy Solar Corp. (“HES”), and its subsidiaries, provide a solar project development platform operating in New Jersey, Pennsylvania and Massachusetts, under the trade name Hudson Energy Solar. Through its subsidiary, Terra Grain Fuels, Inc. (“TGF”), Just Energy produces and sells wheat-based ethanol.As at March 31, 2013, TGF has been classified as held for sale; see Note 5. 3. SIGNIFICANT ACCOUNTING POLICIES (a)Statement of compliance These unaudited interim condensed consolidated financial statements have been prepared in accordance with IAS 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”). Accordingly, certain informa­tion and footnote disclosures normally included in annual financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the IASB, have been omitted or condensed. 6. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (b) Basis of presentation and interim reporting These unaudited interim condensed consolidated financial statements should be read in conjunction with and follow the same accounting policies and methods of application as those used in the audited consolidated financial statements for the years ended March 31, 2013 and 2012, except for the adoption of new standards and interpretations effective April 1, 2013 as disclosed in Note 3(d). The unaudited interim condensed consolidated financial statements are presented in Canadian dollars, the functional currency of Just Energy, and all values are rounded to the nearest thousand. The unaudited interim operating results are not necessarily indicative of the results that may be expected for the full year ending March 31, 2014, due to seasonal variations resulting in fluctuations in quarterly results.Gas consumption by customers is typically highest in October through March and lowest in April through September.Electricity consumption is typically highest in January through March and July through September.Electricity consumption is lowest in October through December and April through June.For the 12 months ended June 30, 2013, the consumer and commercial segments, where the seasonal impact is recognized, reported gross margin of $482,927 (2012-$490,991) and profit of $237,601 (2012-$209,728). (c) Principles of consolidation The unaudited interim condensed consolidated financial statements include the accounts of Just Energy and its directly or indirectly owned subsidiaries and affiliates as at June 30, 2013. Subsidiaries and affiliates are consolidated from the date of acquisition and control, and continue to be consolidated until the date that such control ceases. The financial statements of the subsidiaries and affiliates are prepared for the same reporting period as Just Energy, using consistent accounting policies. All intercompany balances, sales, expenses and unrealized gains and losses resulting from intercompany transactions are eliminated on consolidation. (d) New standards, interpretations and amendments adopted by the Company during the quarter The following new accounting standards applied or adopted had no material impact on the interim condensed consolidated financial statements. Please see Note 4 (II) – ACCOUNTING STANDARDS ISSUED BUT NOT YET APPLIED in the audited consolidated financial statements for the years ended March 31, 2013 and 2012 for further details. IAS 1, Presentation of Items of Other Comprehensive income – Amendments to IAS 1 IFRS 7, Disclosures – Offsetting Financial Assets and Financial Liabilities – Amendments to IFRS 7 IFRS 10, Consolidated Financial Statements IFRS 11, Joint Arrangements, andIAS 28, Investment in Associates and Joint Ventures IFRS 12, Disclosure of Interests in Other Entities IFRS 13, Fair Value Measurement IAS 28, Investments in Associates and Joint Ventures IAS 32, Offsetting Financial Assets and Financial Liabilities – Amendments to IAS 32 IAS 34, Interim financial reporting and segment information for total assets and liabilities 7. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 4.SIGNIFICANT ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the unaudited interim condensed consolidated financial statements requires the use of estimates and assumptions to be made in applying the accounting policies that affect the reported amounts of assets, liabilities, income, expenses and the disclosure of contingent liabilities. The estimates and related assumptions are based on previous experience and other factors considered reasonable under the circumstances, the results of which form the basis for making the assumptions about carrying values of assets and liabilities that are not readily apparent from other sources. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. Judgments made by management in the application of IFRS that have a significant impact on the unaudited interim condensed consolidated financial statements relate to the following: Impairment of non-financial assets Just Energy’s impairment test is based on value-in-use calculations that use a discounted cash flow model. The cash flows are derived from the budget for the next five years and are sensitive to the discount rate used as well as the expected future cash inflows and the growth rate used for extrapolation purposes. Deferred taxes Significant management judgment is required to determine the amount of deferred tax assets and liabilities that can be recognized, based upon the likely timing and the level of future taxable income realized, including the usage of tax-planning strategies. Useful life of key property, plant and equipment and intangible assets The amortization method and useful lives reflect the pattern in which management expects the asset’s future economic benefits to be consumed by Just Energy. Provisions for litigation The State of California has filed a number of complaints to the Federal Energy Regulatory Commission (“FERC”) against many suppliers of electricity, including Commerce, a subsidiary of Just Energy, with respect to events stemming from the 2001 energy crisis in California.Pursuant to the complaints, the State of California is challenging the FERC’s enforcement of its market-based rate system. At this time, the likelihood of damages or recoveries and the ultimate amounts, if any, with respect to this litigation are not certain; however, an estimated amount has been recorded in these unaudited interim condensed consolidated financial statements as at June 30, 2013. In the general course of operations, Just Energy has made additional provisions for litigation matters that have arisen. Trade receivables Just Energy reviews its individually significant receivables at each reporting date to assess whether an impairment loss should be recorded in the interim condensed consolidated statements of income (loss). In particular, judgment by management is required in the estimation of the amount and timing of future cash flows when determining the impairment loss. In estimating these cash flows, Just Energy makes judgments about the borrower’s financial situation and the net realizable value of collateral. These estimates are based on assumptions about a number of factors and actual results may differ, resulting in future changes to the allowance. 8. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Fair value of financial instruments Where the fair value of financial assets and financial liabilities recorded in the interim condensed consolidated statements of financial position cannot be derived from active markets, they are determined using valuation techniques including discounted cash flow models. The inputs to these models are taken from observable markets where possible, but where this is not feasible, a degree of judgment is required in establishing fair values. The judgment includes consideration of inputs such as liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the reported fair value of financial instruments. Refer to Note 7 for further details about the assumptions as well as sensitivity analysis. 5.DISCONTINUED OPERATIONS In March 2013, Just Energy formally commenced the process to dispose of TGF. The business of TGF has been operating in an unpredictable product environment, making it difficult for management to derive real growth and profitability from the segment. In addition, it has been viewed as a non-core business since it was acquired with the Universal Energy acquisition in 2009.The disposal of TGF is due to be completed within the current fiscal year. As at June 30, 2013, TGF is classified as held for sale and as a discontinued operation. The results of TGF for the three months ended June 30 are presented below: Sales $ $ Cost of sales Gross margin Expenses Administrative expenses Other operating expenses Operating loss ) ) Finance costs ) ) LOSS FOR THE PERIOD FROM DISCONTINUED OPERATIONS $ ) $ ) Loss per share Basic loss per share from discontinued operations $ ) $ ) Diluted loss per share from discontinued operations $ ) $ ) 9. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The major classes of assets and liabilities of TGF classified as held for sale are as follows: Notes As at Assets June 30, 2013 March 31, 2013 Non-current assets Property, plant and equipment $ $ Intangible assets 36 39 Current assets Inventory Current trade and other receivables Prepaid expenses and deposits Cash and cash equivalents ASSETS CLASSIFIED AS HELD FOR SALE $ $ Current liabilities Bank indebtedness $ $ Trade and other payables Deferred revenue 9 19 Debt 10 LIABILITIES RELATING TO ASSETS CLASSIFIED AS HELD FOR SALE $ $ Following the classification as discontinued operations, an impairment loss of $64,729 was recognized in the prior fiscal year, to reduce the carrying amount of the assets in the disposal group to the fair value less costs to sell. This was recognized in discontinued operations in the statement of income (loss). TGF has commitments for each of the next three years as follows: COMMITMENTS Less than 1 year 1 to 3 years Total As at June 30, 2013 Premises and equipment leasing $ $ $ Grain production contracts - $ $ $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 6. INVESTMENTS (i) Just Energy has a 50% interest in Just Ventures LLC and Just Ventures L.P. (collectively “Just Ventures”), jointly controlled entities that are involved in the marketing of Just Energy products.The marketing efforts of Just Ventures are primarily Internet and telemarketing-based, which differs from Just Energy’s traditional sales channels. Just Ventures is currently funded by its investors and all advances are recorded as additional capital contributions. Share of the associate's revenue and loss Revenue eliminated on consolidation $ $ Loss $ ) $ ) Carrying amount of the investment $
